DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-8, 13-15, 23-26, 28, 33, and 35-37 are pending and currently under consideration.

Claim Objections
	Claims 3-4 are objected to because of apparent typographical issues. Claims 3-4 both awkwardly recite “…detecting whether the binding of the molecule to PD-L2 or PD-L2 mRNA and identifying as damaged or senescent cells those cells where….” It appears Applicant may have intended the claims to recite: “…detecting whether the molecule binds to PD-L2 or PD-L2 mRNA of cells of the sample and identifying….” Proper correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-8, and 35-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Claims 1-3, 5-8, and 35-37 are rejected for reciting “…the level of a product (mRNA or protein) of the PD-L2 gene or a product….” The metes-and-bounds of the claims are unclear because it is unclear how/if the terms in parenthesis limit the claims.

Claims 35-37 are rejected because claim 35 recites “…wherein the molecule is PD-L2-specific oligonucleotide pair as qRT-PCR primers.” The metes-and-bounds are unclear because it is unclear how a “pair as qRT-PCR primers” can be a “molecule”. A “pair” is two products, while a molecule is a single product.  The metes-and-bounds of the claims are further unclear because there also appears to be a term (or terms) missing before “as qRT-PCR primers”, rendering it unclear how “qRT-PCR primers” relate to the recited “oligonucleotide pair”.

Claim 36 recites “The method of claim 36, wherein the pair of oligonucleotides….” Claim 35 recite an oligonucleotide as part of a pair; however, claim 35 does not recite what the oligonucleotide of claim 35 is paired with. Claim 35 does not recite a first oligonucleotide pairing with a second oligonucleotide. There is insufficient antecedent basis for “the pair of oligonucleotides” in the claim.

Claim 37 recites “…wherein the levels of mRNA are determined….”  There is insufficient antecedent basis for “the levels of mRNA” in the claim. In an effort to expedite prosecution, it is  levels of mRNA are determined….”  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 13-15, 23-25, 28, and 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Freeman et al (US 2002/0110836 A1; 8/15/2002).
	In regards to instant claims 1-8, Freeman et al teaches a method wherein lower/decreased PD-L2 mRNA levels are detected in a biological sample taken out of a subject and administered a molecule that binds PD-L2 mRNA (Example 6 and [0436], in particular). As defined by instant claim 1, said method is for detection of the presence of damaged and/or senescent cells in an assayed sample. In particular regards to instant claim 6, said method is “for use” in a recited prognosis. In particular regards to instant claim 7, said method is “for” predicting or diagnosing. In particular regards to claim 2, Freeman et al further teaches levels of PD-L2 mRNA expression can be determined and quantified by RT-PCR ([0327], in particular).
	In regards to claims 13-15, 23, and 24, Freeman et al further teaches a method comprising administering to subject a therapeutically effective amount of an antibody that specifically binds PD-L2, contacts cells in the subject, and functions as a PD-L2 antagonist by inhibiting the interaction between PD-L2 and its natural binding partner(s) ([0045]-[0046], in 
	In regards to claims 13-15, and 25, Freeman et al further teaches a method comprising administering to subject a therapeutically effective amount of an antisense PD-L2 construct, which contacts cells in the subject, and functions as a PD-L2 antagonist by inhibiting the interaction between PD-L2 and its natural binding partner(s) by inhibiting PD-L2 expression ([0159], in particular).
	It is further noted Freeman et al teaches a method comprising determining PD-L2 mRNA or protein levels in samples from a subject taken before and after administration an agent ([0328], in particular).

Claim Rejections - 35 USC § 102
Claim(s) 13-15, 23, 24, 28, and 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Honjo et al (US 2006/0110383 A1; 5/25/2006).
Honjo et al teaches a method of treating cancer comprising administering an immunosuppressive signal inhibitor of PD-1, PD-L1, or PD-L2 (claim 13 of Honjo et al, in particular). Honjo et al further teaches said method wherein the immunosuppressive signal inhibitor of PD-1, PD-L1, or PD-L2 is an antibody that specifically binds PD-L2 ([0047], in 
It is further noted Honjo et al teaches PS-L2 expression can be detected using PD-L2 antibody or RT-PCR ([0080] and Figure 6, in particular).

Claim Rejections - 35 USC § 102
Claim(s) 1, 2, and 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Monaco et al (US 2014/0005255 A1; 1/2/2014).
Monaco et al teaches a method wherein lower/decreased PD-L2 mRNA levels are detected by qtRT-PCR in a biological sample taken out of a subject (Figure 7B, in particular). As defined by instant claim 1, said method is for detection of the presence of damaged and/or senescent cells in an assayed sample. In particular regards to instant claim 7, said method is “for” predicting or diagnosing.
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15, 23, 24, 26, 28, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honjo et al (US 2006/0110383 A1; 5/25/2006) as applied to claims 13-15, 23,  above, and further in view of [0082] of Honjo et al (US 2006/0110383 A1; 5/25/2006).
Teachings of Honjo et al are discussed above.   
Honjo et al does not specifically demonstrate administering a combination of chemotherapy and the PD-L2 antibody of Honjo et al to a subject with cancer.  However, [0082] of Honjo et al teaches the PD-L2 antibody used by Honjo et al for cancer treatment can be used together with existing chemotherapy and other anticancer agents.
One of ordinary skill in the art would have been motivated, with an expectation of success, to administer just any other anticancer agent, including just any other chemotherapeutic anticancer agent, to the subject with cancer when performing the method of Honjo et al. Further, one would have been motivated to use such a combination of treatments because such a combination is merely a "predictable use of prior art elements according to their established functions." Further, one of ordinary skill in the art would have reasonably expected to obtain a therapeutic benefit upon the combination of the treatments since both had been taught in the prior art to be reasonably predictive of treating cancer. “Expected beneficial results are evidence of obviousness of a claimed invention. Just as unexpected beneficial results are evidence of unobviousness." In re Skoner, 517 F.2d 947, 950 (CCPA 1975).  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     
  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 35-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a NEW MATTER rejection.
Claims 35-37 recite methods of administering a molecule, detecting whether the binding of the molecule, and identifying based on binding of the molecule to PD-L2 or PD-L2 mRNA can be detected or where the level of bound molecule is higher than a reference value, wherein the molecule is a PD-L2-specific oligonucleotide pair as qRT-PCR primers (and/or a pair of oligonucleotides). Descriptions of methods of administering a molecule, detecting whether the binding of the molecule, and identifying based on binding of the molecule to PD-L2 or PD-L2 mRNA can be detected or where the level of bound molecule is higher than a reference value, wherein the molecule is a PD-L2-specific oligonucleotide pair as qRT-PCR primers (and/or a pair of oligonucleotides are not found in the specification in such a way as to .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception(s) (i.e., a law of nature, a natural phenomenon, and/or an abstract idea) without significantly more. As stated in the 2019 PEG, abstract ideas include mathematical concepts (including mathematical relationships, formulas, equations, and calculations), mental processes (including concepts performed in the human mind), and certain methods of organizing human activity (including managing personal behavior, relationships, or interactions between people). The rationale for this determination is explained below:
Claims 1-8 are directed to an abstract idea and natural phenomenon because the claims recite an abstract idea and natural phenomenon (“Step 2A prong one”) and the judicial exception(s) is/are not integrated into a practical application (“Step 2A prong two”). The “abstract idea” is the “is acknowledged” step of claim 1 (a mental process). The “natural phenomenon” is: levels of PD-L2 correlate with damaged cells, senescent cells, disease prediction, and/or disease diagnosis. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s). A claim that focuses on judicial exception(s) can be shown to recite something “significantly more” than the the interim Guidance). 
MPEP 2106.05(d)(II) provides a non-limiting list of laboratory techniques recognized by courts as well-understood, routine, conventional activity. These techniques include:
i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247. 

Recited active steps of the claims impose no meaningful limit on the scope of the claims, implicate a relevant pre-existing audience, and are recited at a high level of generality such that substantially all methods of detecting PD-L2 in a biological sample from a subject would conventionally and routinely perform such steps. Here, the claims do not contain any significant additional elements or steps beyond the observation of judicial exception(s) present when performing routine and conventional methods. Further, just as methods comprising detecting paternal DNA sequences in particular samples by PCR was identified in Ariosa v. Sequenom as Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2117 (2013). The claims do not recite something “significantly more” than the judicial exception(s); rather, the claims “simply inform” the natural phenomenon to one performing routine active method steps and do not amount to significantly more than the judicial exception(s).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN E AEDER/             Primary Examiner, Art Unit 1642